     Case 2:17-cv-02409-MCE-JDP Document 88 Filed 08/13/21 Page 1 of 3


 1   Rob Hennig (SBN 174646)
     rob@employmentattorneyla.com
 2   Brandon Ruiz (SBN 264603)
     brandon@employmentattorneyla.com
 3   Dat Tommy Phan (SBN 316813)
     dat@employmentattorneyla.com
 4   HENNIG RUIZ & SINGH, P.C.
     3600 Wilshire Blvd., Suite 1908
 5   Los Angeles, CA 90010
     Telephone: (213) 310-8301
 6   Fax: (213) 310-8302

 7   Attorneys for Plaintiff MATTHEW STONECYPHER

 8
                                 UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11
      MATTHEW STONECYPHER, an                        CASE NO. 2:17-cv-02409-MCE-JDP
12    individual,
                                                     JOINT STIPULATION AND ORDER
13                     Plaintiff,                    DISMISSING THE ENTIRE ACTION WITH
                                                     PREJUDICE
14           v.
                                                     Judge:          Hon. Morrison C. England, Jr.
15    IASCO FLIGHT TRAINING INC., a                  Courtroom:      7
      California corporation,                        Mag. Judge:     Hon. Edmund F. Brennan
16                                                   Courtroom:      8
                       Defendant.
17

18
                                                RECITALS
19
            1.     WHEREAS, Plaintiff Matthew Stonecypher (“Stonecypher” or “Plaintiff”)
20
     filed this action against Defendant IASCO Flight Training, Inc. (“IASCO”) on or about
21
     November 15, 2017, in the United States District Court for the Eastern District of
22   California.
23          2.     WHEREAS, Plaintiff filed a First Amended Complaint in the Action on
24   October 5, 2018, and filed a Second Amended Complaint on May 5, 2020, asserting
25   individual claims for retaliation and wrongful termination in violation of 49 U.S.C. §
26   42121; retaliation and wrongful termination in violation of Cal. Lab. Code § 1102.5;
27   retaliation and wrongful termination in violation of Cal. Lab. Code § 98.6; wrongful

28   termination in violation of public policy; and solicitation of employee by misrepresentation
                                                       1
                    JOINT STIPULATION AND ORDER RE DISMISSAL OF ENTIRE ACTION, WITH PREJUDICE
     Case 2:17-cv-02409-MCE-JDP Document 88 Filed 08/13/21 Page 2 of 3


 1   (collectively the Individual Claims ), as well as wage and hour representative claims for

 2   failure to provide rest and meal breaks; failure to pay minimum and overtime wages;

 3   failure to provide accurate itemized wage statements; waiting time penalties; and civil

 4   penalties under the California Private Attorneys General Act ( PAGA ) (collectively the

 5   PAGA Claims );
            3.     WHEREAS, the parties reached a settlement on March 8, 2021, after
 6
     participating in mediation with John Leo Wagner (Ret.), a well-reputed mediator with
 7
     specific expertise in California employment law, wage and hour actions, as well as
 8
     PAGA actions.
 9
            4.     WHEREAS, the parties have already resolved the Fifth Cause of Action for
10
     PAGA in this action, and have on June 14, 2021, filed a joint stipulation and proposed
11
     order with the Court See ECF No. 84.
12
            5.     WHEREAS, the Court has reviewed the joint stipulation and signed the
13
     order on July 2, 2021, approving the penalties under PAGA and dismissing Plaintiff’s
14
     Fifth Cause of Action. See ECF No. 86.
15          6.     WHEREAS, Defendant has now made all settlement payments owed to
16   Plaintiff and fulfilled all other obligations required as a condition of settlement.
17          7.     WHEREAS, Plaintiff now seeks to dismiss all remaining causes of action
18   against Defendant, with prejudice.
19

20   Dated: August 13, 2021                        Hennig Kramer Ruiz & Singh, LLP
21
                                                   By:__/s/_______________________
22                                                       Dat Phan
                                                         Rob Hennig
23                                                       Attorneys for Plaintiff
24
     Dated: August 13, 2021                        Gordon Rees Scully Mansukhani, LLP
25
                                                   By:__ /s/_____________________
26
                                                         Joseph Breen
27                                                       Natalie Fujikawa
                                                         Attorneys for Defendant
28
                                                       2
                    JOINT STIPULATION AND ORDER RE DISMISSAL OF ENTIRE ACTION, WITH PREJUDICE
                      Case 2:17-cv-02409-MCE-JDP Document 88 Filed 08/13/21 Page 3 of 3


                  1                                               ORDER
                  2
                            Having considered the parties’ JOINT STIPULATION AND ORDER DISMISSING
                  3
                      THE ENTIRE ACTION WITH PREJUDICE, and good cause appearing,
                  4
                            1. Plaintiff’s entire action is dismissed, with prejudice.
                  5
                            2. The matter having now been concluded in its entirety, the Clerk of Court is
                  6
                               directed to close the file.
                  7
                            IT IS SO ORDERED.
                  8

                  9
                      Dated: August 13, 2021
                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20
                21

                22

                23

                24

                25

                26
                27

                28
1158809/60434861v.2
                                                                       3
                                    JOINT STIPULATION AND ORDER RE DISMISSAL OF ENTIRE ACTION, WITH PREJUDICE
